 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DOMPATCI MANAGEMENT                              Case No. 2:17-cv-02399-KJM-AC
      SOLUTIONS,
11
                         Plaintiff,
12                                                     ORDER
              v.
13
      VENSURE HR INC., et al.,
14
                         Appellee.
15

16                  On November 6, 2018, the court ordered plaintiff’s counsel, David Gracia, to

17   show cause within 7 days why he should not be sanctioned in the amount of $250.00 for failing to

18   appear at the November 1, 2018 status conference. ECF No. 38. More than ten months have

19   passed with no response from Gracia.

20                  Accordingly, the court ORDERS Gracia to pay sanctions of $250 within seven (7)

21   days of this order, without passing this cost onto his client. Sanctions are payable to the clerk of

22   the court.

23                  IT IS SO ORDERED.

24   DATED: September 24, 2019.

25
                                                           UNITED STATES DISTRICT JUDGE
26

27

28
                                                       1
